Citation Nr: 1540668	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  06-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2011, for the assignment of a total disability rating based on individual unemployability due to a service-connected disability (TDIU), to include under 38 C.F.R. § 4.16(b).

2.  Entitlement to an effective date earlier than April 1, 2011, for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This case was most previously before the Board in August 2012.

In March 2007 and April 2011 the Veteran gave testimony before a Veterans Law Judge on matters that included entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

The issue of whether entitlement to a total disability rating based on individual unemployability due to a service-connected disability under 38 C.F.R. § 4.16(b)  and entitlement to DEA benefits were warranted prior to May 28, 2010, is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence shows that as of May 28, 2010, the Veteran was permanently unable to secure or follow a substantially gainful occupation due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for TDIU from May 28, 2010, through January 31, 2011, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2015).

2.  The criteria for eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, from May 28, 2010, through January 31, 2011, have been met.  38 U.S.C.A. §§ 3500, 5110 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in April 2011, the Veteran indicated that he had last worked full time in January 2004 as a MCAD specialist.  He further reported that he had completed high school and had two years of college.

A September 2011 RO rating decision granted TDIU, effective April 1, 2011.

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated 50 percent from March 2, 2004, 70 percent from May 28, 2010, 100 percent under 38 C.F.R. § 4.29 from February 1, 2011, and 70 percent from April 1, 2011; tinnitus, rated 10 percent from March 2, 2004; coronary artery disease, rated 10 percent from December 12, 2005; diabetes, rated 10 percent from July 12, 2007; bilateral hearing loss, rated 0 percent from March 2, 2004; and residuals of a left arm stab wound, rated 0 percent from October 13, 2004.

The Veteran's combined service-connected disability rating for compensation has been 60 percent from March 2, 2004; 80 percent from May 28, 2010; 100 percent under 38 C.F.R. § 4.29 from February 1, 2011; and 80 percent from April 1, 2011.  TDIU was assigned, effective April 1, 2011.

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  38 C.F.R. § 4.16(a) (2015).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from that date.  Otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Veteran met the percentage rating standards to be considered for individual unemployability, effective May 28, 2010.  38 C.F.R. § 4.16(a) (2015).  However, the Veteran must still show that service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.

In reviewing the evidence of record, the Board notes that in a May 2014 letter, a private vocational consultant indicated that the Veteran's service-connected disabilities, and specifically including PTSD, hearing loss, and tinnitus, resulted in the Veteran's inability to secure and follow a substantially gainful occupation for the time period that included that pertinent to this appeal.  EJC provide an extensive review of the Veteran's occupational and medical history, and also referenced findings such as a 45 Global Assessment of Functioning (GAF) score assigned by a VA psychologist in May 2010.  Concerning the Veteran, who had not worked steadily since 2004, ECJ indicated that "Virtually any structured work setting requires the ability to work effectively within the parameters of the physical demands of that job which the records, as well as [the Veteran's] self-report, show he was and remains unable to do as he was afforded accommodations for excessive unplanned absences that would typically not be tolerated by another employer."

The Board finds that letter to be persuasive as it is based on a review of the Veteran's medical and occupational history and contains a rationale for the opinion expressed.  The private vocational consultant's opinion is essentially supported by a May 2010 VA psychologist's examination report.  

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was entitled to a TDIU and Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A., Chapter 35, from May 28, 2010, through January 31, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date for TDIU from May 28, 2010, through January 31, 2011, but not earlier, is granted.

An effective date for Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A., Chapter 35, from May 28, 2010, through January 31, 2011, but not before, is granted.


REMAND

The Veteran, in correspondence from his attorney such as that dated in July 15, 2014, asserts that he should be assigned TDIU effective from sometime in 2004.  However, that the Veteran did not meet the percentage rating standards to be considered for individual unemployability benefits prior to May 28, 2010.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b) (2014).

In this case, the Board finds that based of the May 2014 letter from the private vocational consultant, there is evidence suggesting that the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disability prior to May 28, 2010.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is warranted, as the Board lacks the authority to assign an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran was entitled a TDIU prior to May 28, 2010, pursuant to 38 C.F.R. § 4.16(b) (2015).  Include in the referral a full statement of the service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue.

2. Then, readjudicate the claim for TDIU and DEA benefits prior to May 28, 2010.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


